   Case 2:14-cr-00384-SVWUNITED
                           Document 106 Filed 08/14/19 Page 1 of 2 Page ID #:450
                                STATES DISTRICT                 COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                                   CASE NUMBER:

 UNITED STATES OF AMERICA
                                                                                                               CR 14-384(A)-SVW
                                                               Plaintiffs)
                                     V.
 JIANJUN QIAO
  aka Feng Li
                                                                                                        WARRANT FOR ARREST
                                                            Defendant(s).


 TO:        UNITED STATES MARSHAL AND ANY AUTHORIZED UNITED STATES OFFICER

YOU ARE HEREBY COMMANDED to arrest 11ANJUN Q~AO,aka Feng Li
and bring him/her forthwith to the nearest Magistrate Judge to answer a(n): ~ Complaint ❑x Indictment
❑ Information ❑Order of Court ❑Violation Petition ❑Violation Notice
charging him/her with (ENTER DESCRIPTION OF OFFENSE BELOW)

 18 U.S.C. § 371: Conspiracy to Commit Immigration Fraud and Interstate and International Transport of Stolen Money;
 18 U.S.C. § 1956(h): Conspiracy to Commit Money laundering;
 18 U.S.C. 4 1957: Financial Transactions in Criminally Derived Property; and
  18 U.S.C. g 2(b): Causing an Act to be Done




in violation of Title 18                             IJ2ited
                                                     ,~      States Code,Sec't~n(s) 371, 1956(h), 1957, and 2(b)

  Kiry K. Gray                                               `d~~ ~       "'~
  NAME OF ISSUING OFFICER                      i`~                        '~•~                   11~:



  Clerk of Court                                                                                 ~ ~ ~ ~//                  /
  TITLE OF ISSUING OFFICER                                                                              D LOCATI       SUANCE
                                                                 ~f. ~
                                                                                                                                ~;
~~      '`~               ~       '-~ ~' ~~ ~                      111                 .!~.~
`SIGNATURE OF DEPUTY CLER                                                              t ~"y ,9RSAM O        I L OPPICER
                                                                L~ ~e            ~ ~            ~'
                                                                        `rU ..          "~;

                                                                    ,~.w~...rW»"~,
TH[S WARRANT WAS RECEIVED AND EXECUTED WITH THE ARREST OF THE ABOVE-NAMED DEFENDANT AT(LOCATION):




DATE RECEIVED                                                                             NAME OF ARRESTING OFFICER



DATE OF ARREST                                                                           TITLE



DESCRIPTIVE INFORMATION FOR DEFENDANT
CONTAINED ON PAGE TWO                                                                    SIGNATURE OF ARRESTING OFFICER




G-04   (10/15)                                            WARRANT FOR ARREST                                                         Page 1 of 2
  Case 2:14-cr-00384-SVW Document 106 Filed 08/14/19 Page 2 of 2 Page ID #:451
                       UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRIC OF CALIFORNIA
                                                                         CASE NUMBER:

  UNITED STATES OF AMERICA
                                                           Plaintiffs)                               CR 14-384(A)-SVW

 JIANJUN QIAO
  aka Feng Li
                                                                                           WARRANT FOR ARREST
                                                       Defendants)


                                     ADDITIONAL DEFENDANT INFORMATION
  AACE:             SEX:         HEIGHT:           WEIGHT:          HAIA:             EYES:           OTHER:

   Sian              ale         173 cm            75 kg             lack            Black
  DATE OF BIRTH:                 PLACE OF BIRTH:                    SOCIAL SECURITY NO.:              DRIVER'S LICENSE NO.:   ISSUING STATE:

  ovember 3, 1963                hangshui, China
  ALIASES:                       SCARS,'IATTOOS OR OTHER DISTINGUISHING MARKS:

  eng Li
  AUTO YEAR:        AUTO MAKE:   AUTO MODEL:                        AUTO COLOR:                       AUTO LICENSE NO.:       ISSUING STATE:




 LAST KNOWN RESIDENCE:                                              LAST KNOWN EMPLOYMENT:




 FBI NUMBER:



 ADDITIONAL INFORMATION:




 INVEST GATNE AGENCY NAME                                         I INVESTIGATI VE AGENCY ADDRESS:
Home~and Security Investigations



NOTES:




G-04     (10/15)                                       WARRANT FOR ARREST                                                        Page 2 of 2
